Citation Nr: 0427917	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for urticaria.  

2.  Entitlement to an increased evaluation for status post 
operative repair of a secundum atrial septal defect with 
tachycardia, rated as 30 percent disabling prior to September 
1, 2003 and 10 percent disabling thereafter.  

3.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

4.  Entitlement to extension of a temporary total rating for 
convalescence beyond October 1, 1996.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1995.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California which denied extension of a temporary 
total rating for convalescence beyond July 1, 1996, increased 
ratings for status post operative repair of a secundum atrial 
septal defect with tachycardia and tinnitus, and denied 
service connection for urticaria.  

The RO in a November 1999 rating decision extended the total 
rating for convalescence to October 1, 1996 and granted an 
increased rating to 30 percent for tachycardia.  The veteran 
was informed of the decision by the RO in a December 1999 
letter.  In the letter the RO informed the veteran the 
extension was considered the full grant of the benefit.  The 
veteran did not respond or withdraw his claim for extension 
of a total rating based on a period of convalescence.  

In an April 2003 rating decision the RO proposed reducing the 
evaluation for tachycardia to a noncompensable rating.  The 
evaluation of tachycardia was reduced to 0 effective 
September 1, 2003 in an August 2003 rating decision.  In a 
June 2004 rating decision the RO granted an increased rating 
to 10 percent for tachycardia effective September 1, 2003.  


FINDINGS OF FACT

1.  Service connection has been granted for status post 
operative repair of a secundum atrial septal defect with 
tachycardia

2.  The claims folder contains current diagnosis of chronic 
urticaria associated with periods of exertion and episodes of 
palpitations, which began after the surgical repair of his 
atrial septal defect.  

2.  The veteran has palpitations in excess of four times per 
year.  There is no evidence of any episodes of congestive 
heart failure.  

3.  The Schedule for Rating Disabilities does not provide 
separate ratings for tinnitus for each ear.  

4.  The regulations provide a total rating based on a period 
of convalescence for only 12 months.  


CONCLUSION OF LAW

1.  Urticaria is proximately due to and/or the result of a 
service-connected disease.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2003).  

2.  The criteria for an evaluation in excess of 30 percent 
evaluation for status post operative repair of a secundum 
atrial septal defect with tachycardia from October 1, 1996, 
have not been met.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7010, 7011 (2003).  

3.  The criteria for a 30 percent evaluation for status post 
operative repair of a secundum atrial septal defect with 
tachycardia from September 1, 2003, have been met.  38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7010 (2003).  

4.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  

5.  The veteran's claim for extension of a temporary total 
rating for convalescence beyond October 1, 1996 is without 
legal merit.  38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the initial RO 
decision in September 1997 preceded the passage of the VCAA.  
In such a case the Court noted the statute and the regulation 
provide for pre-initial-AOJ-adjudication notice, but the 
Court specifically recognized that, where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant had the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
In this case the RO notified the veteran of the provisions of 
the VCAA in a January 2002 letter.  The RO then readjudicated 
the veteran's claim in an August 2003 rating decision.  The 
Board considers that any defect in notifying the veteran has 
been cured.  

The Board noted the RO limited the January 2002 letter to the 
issue of service connection for urticaria.  As the Board has 
determined that a grant of an increased rating for 
tachycardia is warranted any error in failing to inform the 
veteran of the evidence necessary to support his claim is 
harmless.  Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).  
As to the issues of an increased rating for tinnitus and 
extension of a temporary total rating, no evidence obtained 
would have altered the outcome, remand to provide the veteran 
his additional notice would serve no useful purpose.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

A 30 percent rating is assigned for supraventricular 
arrhythmias with paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  A 10 percent 
rating is assigned for permanent atrial fibrillation (on 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2003).  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85- 
4.87 (2003)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma. 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  

Recurrent tinnitus is rated as 10 percent disabling.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  See 68 Fed. Reg. 25,822 
(May 14, 2003)[as codified at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003)].  

A total disability rating will be assigned when it is 
established that entitlement is warranted for surgery 
necessitating convalescence.  Extensions of 1, or more months 
up to 6 beyond the initial 6 months period may be made under 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(2003).  


Service Connection for Urticaria

September 1995 VA records of hospitalization reveal the 
veteran's atrial septum defect was surgically repaired.  June 
1996 VA records noted the veteran had broken out in a rash 
with blurred vision and light headedness.  An August 1996 
rating decision characterized his service-connected 
disability as post operative secundum atrial defect with 
tachycardia.  

A January 1997 VA examination noted the veteran had skin 
hives with intermittent itching for approximately two years.  
Since the surgery in September 1995 the veteran had developed 
skin hives when he exercised.  It was sometimes associated 
with shortness of breath.  He was treated with antihistamines 
and prednisone.  He had no prior history of allergies or 
asthma.  The diagnosis was history of urticaria.  

January 2000 VA dermatology records describe a localized body 
rash which seemed to be triggered by physical activity.  It 
spread over the whole body and then resolved in three to four 
minutes.  The examiner noted atypical cholinergic urticaria.  

An October 2000 VA dermatology note indicated the veteran had 
a history of urticaria.  He was taking Allegra with some 
relief of the pruritis.  Examination revealed normal skin at 
that time.  

July 2002 records noted exercise induced urticaria with 
sweating since 1995 surgery, which could occur on a daily 
basis if he was active.  There were giant urticaria, 
sometimes with lip swelling and weakness.  

November 2002 VA records noted frequent exercise induced 
giant urticaria with occasional angioedema.  It was 
accompanied by occasional lip swelling.  It could occur daily 
when he exercised.  Claritin was prescribed and a fee basis 
consult with an allergist was ordered.  VA records from 
December 2002 noted the Fee Basis allergy examination 
diagnosed chronic physical urticaria, ?food related , 
exercise induced.  

July 2003 VA records noted a history of frequent exercise 
induced giant urticaria with occasional exercise induced 
angioedema.  He was prescribed Zyrtec.  

The March 2004 VA cardiology examination noted the veteran 
had a long history of exercise related palpitations, often 
associated with hives with recurrence of shortness of breath 
and chest pressure.  

Service connection is in effect for status post operative 
repair of a secundum atrial septal defect with tachycardia.  
The veteran's body rash, diagnosed as urticaria began after 
his surgical repair in September 1995.  It is related to 
exercise and activity.  The regulations provide that 
disability that is due to or proximately caused by a service-
connected disability warrants service connection.  The 
veteran's rash began subsequent to his surgery to repair his 
septal defect and is related to exercise and activity.  The 
March 2004 VA examiner associated the veteran's hives with 
palpitations, symptoms of his service-connected tachycardia.  
The Board has concluded his urticaria is secondary to a 
service-connected disability.  Therefore service connection 
is warranted for urticaria.  

Increased Rating for Status Post Operative Repair of a 
Secundum Atrial Septal Defect with Tachycardia

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for rating tachycardia related to 
atrial defects.  When a disorder is unlisted it may be rated 
under a closely related disease.  38 C.F.R. § 4.20 (2003).  
Supraventricular arrhythmia is the most closely related 
disorder for which a diagnostic code is provided.  Based on 
comparison of the functions affected and the anatomical 
location and symptoms to the veteran's service-connected 
disorder supraventricular arrhythmia is the most closely 
related disorder.  

The veteran filed his claim for an increased rating in 
December 1996.  During the rating period a total rating for 
convalescence as provided in 38 C.F.R. § 4.30 was assigned 
from September 1995 to October 1996.  A 30 percent rating was 
assigned from October 1996 to September 1, 2003.  The June 
2004 rating decision assigned a 10 percent rating from 
September 1, 2003.  

The Board first considered if the evidence supports the grant 
of a higher rating than 10 percent on or after September 1, 
2003.  The rating criteria bases the evaluation on the 
frequency of attacks.  A 30 percent rating requires more than 
four episodes per year.  A 10 percent rating only requires 
one to four episodes per year.  The VA cardiology examination 
in March 2004 noted the veteran had approximately two 
episodes per month or 10 or so per year.  The veteran was 
being followed at VA and Holter monitoring and Echo 
examinations had been performed in the past.  Based on the 
frequency of the veteran's episodes of palpitations the Board 
has concluded the evidence supports the grant of 30 percent 
for status post operative repair of a secundum atrial septal 
defect with tachycardia from September 1, 2003.  

The Board also considered assigning a higher rating than 30 
percent for the rating period beginning on October 1, 1996.  
A higher rating than 30 percent for tachycardia is not 
provided in Diagnostic Code 7010.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2003).  A higher rating would require 
application of the Diagnostic Code for rating ventricular 
arrhythmias which defines disability as 60 percent when is 
demonstrated by more than one episode of congestive heart 
failure.  There is no evidence of record that indicates the 
veteran has suffered any episodes of heart failure.  A higher 
rating than 30 percent for the status post operative repair 
of a secundum atrial septal defect with tachycardia is not 
warranted.  

Increased Rating for Tinnitus

A May 1995 VA audiometric evaluation included diagnosis of 
periodic bilateral tinnitus.  The veteran described it as a 
high pitched ring.  Its severity and effect on his daily life 
was described as mild to moderate.  A VA audiometric 
evaluation in December 1995 noted periodic left ear tinnitus.  
It was noted to be unilateral rather than bilateral and 
periodic rather than constant.  Again it was described as a 
high pitched ring with mild to moderate affect on his daily 
life.  

The RO granted service connection for tinnitus in a February 
1996 rating decision and assigned a 10 percent rating.  In 
December 1996 the veteran submitted a claim for a higher 
rating for tinnitus.  He asserted that a 10 percent rating 
should be assigned for each ear.  Under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent. The Board therefore finds that 
neither version of the regulation is more favorable to the 
veteran.  See VAOPGCPREC 3-00.  

This question has been addressed by the VA General Counsel.  
In VAOPGCPREC 2-03, Office of the General Counsel (OGC) noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th Ed. 1999).  The OGC referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus. It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].  

Based on this medical explanation the OGC found that the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
VAOPGCPREC 2-03, p. 3.

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The Board is bound to follow this opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  

There is no legal basis for assigning a 10 percent rating for 
each ear.  See also Wanner v. Principi, 370 F.3d 1124 (2004).  

A rating in excess of 10 percent for tinnitus is not 
warranted.  



Extension of Convalescent Rating

The July 1996 rating decision indicates a temporary total 
rating was assigned for convalescence after the veteran's 
surgery in September 1995, for the period from September 20, 
1995 to July 1996.  In November 1999 the RO extended the 
temporary total rating to October 1, 1996.  The rating was 
extended to a period of 12 months, or one year.  

The regulations do not provide extension of a temporary total 
rating based on a need for convalescence for a period longer 
than one year.  Extensions of 6 months, beyond the initial 6 
month period may be assigned, but no more.  

There is no legal entitlement to a temporary total rating 
based on 38 C.F.R. § 4.30 that exceeds 12 months.  The 
appellant's claim must be denied as it is without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER
 
Service connection is granted for urticaria.  

An increased rating to 30 percent for status post operative 
repair of a secundum atrial septal defect with tachycardia 
from September 1, 2003 is granted, subject to regulations 
governing the award of monetary benefits.  A rating in excess 
of 30 percent for status post operative repair of a secundum 
atrial septal defect with tachycardia, prior to and since 
September 1, 2003, is denied.  




An increased rating for tinnitus is denied.  

The claim for an extension of a temporary total rating for 
convalescence is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



